Citation Nr: 1027412	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals 
of anal fistula and hemorrhoids.

2.  Whether the currently assigned combined disability evaluation 
of 70 percent is correct.



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the Veteran's rating for service-
connected residuals of an anal fistula and hemorrhoids from 0 
percent to 10 percent, effective March 12, 2008.  The Veteran's 
combined rating remained unchanged at 70 percent disabling.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an anal fistula 
and hemorrhoids are not manifested by secondary anemia or 
fissures.  

2.  The Veteran's compensable service-connected disabilities are 
anisometrophic ambyopia of the left eye, evaluated at 30 percent 
disabling; diabetes mellitus, evaluated at 20 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated at 
20 percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated at 20 percent disabling; and residuals of an 
anal fistula and hemorrhoids, evaluated at 10 percent disabling.

3.  The combined evaluation of the Veteran's service-connected 
disabilities is 70 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of anal fistula and hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10,  4.114, 
Diagnostic Code 7336 (2009). 

2.  The combined disability rating of 70 percent was correctly 
calculated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Concerning the claim for a higher rating for hemorrhoids, the 
Veteran has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  
An RO letter dated in June 2008 informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, the RO has obtained the Veteran's 
service records and VA and private treatment records.  He was 
also provided a VA examination in July 2008.  The examination 
findings were thorough.  Although it appears that the examiner 
did not have the Veteran's claims folder, this is not prejudicial 
as he obtained a detailed and accurate history from the Veteran 
of his symptoms and prior treatment.  The examiner also reviewed 
a March 2008 colonoscopy.  Therefore, remand for an additional VA 
examination is not required.  

In an October 2008 statement, the Veteran argued that his VA 
examination was conducted on August 11, 2008, and not on July 10, 
2008.  He requested a copy of the August 11, 2008 examination 
report.  However, on review of the claims folder the Board notes 
that the Veteran's VA examination report was conducted on July 
10, 2008, and that he has a copy of this report which he 
submitted to the RO in October 2008.   Therefore, no further 
action is required in this regard. 

The Veteran also argues that the RO did not request his VA 
medical records.  The Board disagrees.  VA treatment records 
dated from 2004 to 2006 were obtained by the RO in June 2008.  
The RO made an additional request for VA treatment records in 
December 2008 and the reply showed that no progress notes were 
found.  Therefore, no further action is warranted.

In an October 2008 VA Form 9, the Veteran indicated that he 
wanted a hearing before the Board in Washington, D.C.  However, 
on a VA Form 9 dated in November 2008 he indicated that he did 
not want a hearing before the Board.  In an email dated June 15, 
2010, he clarified that he did not want to appear at a hearing 
before the Board.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  As 
the issue of whether the RO correctly assigned a continued a 
combined rating of 70 percent in the September 2008 rating 
decision involves the calculation of a combined disability rating 
only, and the facts are not in dispute, the issue on appeal 
before the Board concerns a matter of law only.  Application of 
pertinent provisions of the law and regulations will determine 
the outcome and no amount of additional evidentiary development 
would change the outcome of this case.  Thus, no VCAA notice is 
necessary with regard to this issue.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that VCAA notice is not 
required where there is no reasonable possibility that additional 
development will aid the claimant). 


II.  Increased Rating

The Veteran was initially granted service connection for 
residuals of an anal fistula and hemorrhoids in a July 1991 
rating decision and was assigned a noncompensable disability 
rating under Diagnostic Code 7336.  In March 2008, the Veteran 
submitted a claim for an increased rating for his service-
connected residuals of an anal fistula and hemorrhoids claiming 
that his symptoms had worsened such that a higher evaluation was 
warranted.  In a September 2008 rating decision, the RO increased 
his disability rating to 10 percent , effective March 12, 2008.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court of Appeals 
for Veterans Claims (CAVC) has held that in determining the 
present level of a disability for any increased evaluation claim, 
the Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  Here, the evidence of record does 
not demonstrate diverse symptoms meeting the criteria for 
different ratings, so the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

The Veteran's service-connected hemorrhoid condition has been 
evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this diagnostic 
code, hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, warrant a 20 percent evaluation.  Large 
or thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue evidencing frequent recurrences, warrant a 10 
percent evaluation.  As there has been no recent evidence of an 
anal fistula on examination, as discussed below, Diagnostic Code 
7335 (Ano, fistula in) is not applicable.  

The Veteran submitted a private medical report from 
Gastrointestinal Diseases, Inc. dated in February 2008.  He 
complained, in pertinent part, of anal/rectal pain and gave a 
history of an anal fissure.  He denied any rectal bleeding.  On 
physical examination, there were no findings reported concerning 
the rectum.  The assessment included rectal pain and anal 
fissure.  It was noted that the Veteran would be scheduled for a 
colonoscopy for further evaluation.  

A colonoscopy was conducted in March 2008 based on indications of 
an anal fissure.  Grade 1 internal hemorrhoids were found during 
the procedure.  An anal fissure was not seen.

In a March 2008 statement, David Celestial, D.O. reported that he 
was to be on an anti-reflux diet and to continue Nexium for his 
gastritis and internal hemorrhoids. 

In July 2008, the Veteran was provided with a VA examination.  
The Veteran reported symptoms of rectal pain, stomach pain, tarry 
stools, and frequent and excessive rectal bleeding from 
hemorrhoids.  It was noted that he was taking Nexium and using 
sitz baths, pain medication, and Preparation H.   The examiner 
noted the presence of internal hemorrhoids which were reducible.  
There was no evidence of prolapse, thrombosis, excessive or 
redundant tissue, anorectal fistula, or fissures.  The examiner 
reviewed the March 2008 colonoscopy, noting that an anal fissure 
was not seen.  The examiner diagnosed internal hemorrhoids and 
fissure/benign.  It was noted that the Veteran's disability has a 
severe effect on toileting, and a moderate effect on his chores, 
shopping, exercise, and recreation, with the exception that 
participation in sports is wholly prevented by his disability.      

Additionally, the Veteran has submitted a number of statements 
addressing his symptoms of consistent bleeding, pain, burning, 
and itching.  As the Veteran's accounts of his symptoms are 
facially plausible, internally consistent, and consistent with 
the history provided at his July 2008 VA examination, the Board 
finds his account of his symptoms to be credible.  Furthermore, 
the Veteran is competent to testify as to his symptoms of 
continuous bleeding, pain, burning, and itching.  See C.F.R. § 
3.159(a)(2);  Layno v. Brown, 6 Vet. App. 465, 471 (1994).

The Veteran has not reported, and the medical evidence does not 
show, and findings of secondary anemia.  The Board further finds 
that the medical evidence does not show any current anal 
fissures.  While there is an assessment of anal fissure in 
February 2008, this appears to be based upon the Veteran's 
reported history an anal fissure given at the time of the 
examination.  Importantly, there were no findings reported 
concerning the rectum on examination and it was noted that the 
Veteran would be scheduled for a colonoscopy for further 
evaluation.  A colonoscopy was conducted in March 2008 based on 
indications of an anal fissure.  Only Grade 1 internal 
hemorrhoids were found during the procedure; it was specifically 
noted than an anal fissure was not seen.  Although the VA 
examiner in July 2008 diagnosed "benign" fissure, he 
specifically reviewed the March 2008 colonoscopy which indicated 
that an anal fissure was not found, and noted on clinical 
examination of the Veteran that fissures were not present.  

Accordingly, since the Veteran does not have secondary anemia or 
an anal fissure, a rating in excess of 10 percent is not 
available under Diagnostic Code 7336.  The preponderance of the 
evidence is against the claim.  The evidence in this case is not 
so evenly balanced so as to allow for application of the benefit 
of the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002). Accordingly, the Veteran's claim for 
an increased rating for residuals of anal fistula and hemorrhoids 
is denied. 

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity. Ratings will generally be 
based on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  
To afford justice in exceptional situations, an extraschedular 
rating can be provided. 38 C.F.R. § 3.321(b) (2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoid disability, 
i.e., bleeding, pain, itching, and burning, are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria (Diagnostic Code 7336), and the Board finds that 
the rating criteria reasonably describe his disability.  For 
these reasons, referral for consideration of an extraschedular 
rating is not warranted for this claim.
 

IV.  Combined Evaluation

Calculating the proper combined evaluation of multiple disability 
ratings requires the use of 38 C.F.R. § 4.25 and the Combined 
Ratings Table found therein.  The Veteran received a copy of the 
ratings table in the supplemental statement of the case (SSOC) 
mailed to him in November 2008.  Table I, Combined Ratings Table, 
directs VA to consider the Veteran's total degree of disability 
resulting from all his service-connected disabilities as affected 
primarily by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, if 
any, in the order of severity.

To use Table I, the disabilities are first arranged in the exact 
order of their severity, beginning with the greatest disability, 
and then combined as directed by Table I.  For example, if there 
are two disabilities, the degree of the disability with the 
higher rating will be read in the left column and the degree of 
the disability with the lower rating will be read from the top 
row.  The figures appearing in the space where the column and row 
intersect will represent the combined value of those two service-
connected disabilities.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent must be 
converted to 70 percent to represent the final degree of 
disability.  Similarly, with a disability of 40 percent, and 
another disability of 20 percent, the combined value is found to 
be 52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, as there are here, the 
disabilities will also be arranged in the exact order of their 
severity and the combined value for the first two will be found 
as previously described.  The combined value, exactly as found in 
Table I and not converted to the nearest number divisible by 10, 
will be combined with the degree of the third disability (in 
order of severity).  The combined value will be read in the left 
column and the rating of the third disability will be read from 
the top row.  The combined value for the three disabilities will 
be found in the space where the column and row intersect, and if 
there are only three disabilities, will be converted to the 
nearest degree divisible by 10, adjusting final 5's upward.  Thus 
if there are three disabilities ratable at 60 percent, 40 
percent, and 20 percent, respectively, the combined value for the 
first two will be 76 percent, found opposite 60 and under 40.  
This 76 will be combined with 20, and the combined value for the 
three will be 81 percent.  This combined value will be converted 
to the nearest degree divisible by 10, which is 80 percent.  The 
same procedure will be employed when there are four or more 
disabilities.  See 38 C.F.R. § 4.25.  

When a partial disability results from disease or injury of both 
arms, or of both legs, or of paired skeletal muscles, the ratings 
for the disabilities of the right and left sides will be combined 
as usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the nearest degree divisible by 10.  The bilateral 
factor will be applied to such bilateral disabilities before 
other combinations are carried out and the rating for such 
disabilities, including the bilateral factor, will be treated as 
one disability for the purpose of arranging in order of severity 
and for all further combinations.  See 
38 C.F.R. § 4.26.  

The Veteran's compensable service-connected disabilities are:  
anisometrophic ambyopia of the left eye, evaluated at 30 percent 
disabling; diabetes mellitus, evaluated at 20 percent disabling; 
peripheral neuropathy of the left lower extremity, evaluated at 
20 percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated at 20 percent disabling; and residuals of 
anal fistula and hemorrhoids, evaluated at 10 percent disabling.  
The Board has calculated the Veteran's combined disability rating 
by applying the Combined Ratings Table of 
38 C.F.R. § 4.25 to the Veteran's compensably evaluated service-
connected disabilities, as follows:

First, the Board must calculate the bilateral factor for the 
Veteran's peripheral neuropathy of the right and left lower 
extremity.  The assigned 20 percent rating for the left lower 
extremity combined with the 20 percent rating for the right lower 
extremity equals a 36 percent combined value per the table in 38 
C.F.R. § 4.25.  Therefore, there is a bilateral factor of 10 
percent of 36, which is 3.6 percent.  This equals a total 
bilateral rating of 39.6 percent.  This value is rounded up to 40 
percent, making the disability rating for the Veteran's bilateral 
peripheral neuropathy his highest disability rating. 

Therefore, the 40 percent rating for bilateral peripheral 
neuropathy combined with  the assigned 30 percent rating for the 
anisometrophic ambyopia of the left eye equals a 58 percent 
combined value per the table in 38 C.F.R. § 4.25.  The resulting 
58 percent is combined with the Veteran's third compensable 
service-connected disability, diabetes mellitus, rated 20 percent 
disabling.  The Combined Ratings Table designates a 66 percent 
combined disability rating for the two.  The resulting 66 percent 
is combined with the Veteran's lowest compensable service-
connected disability, residuals of anal fistula and hemorrhoids, 
rated 10 percent disabling.  The Combined Ratings Table 
designates a 69 percent combined disability rating for the two. 

Therefore, as the disability rating is, at the last step, 
converted to the nearest degree divisible by 10, and all values 
of 5 or higher are adjusted upward, the Veteran would have a 70 
percent combined rating whether the preliminary rating was 66 
percent, as it was before he was granted a compensable rating for 
residuals of anal fistula and hemorrhoids, or 69 percent, as it 
was after he was awarded a 10 percent rating for residuals of 
anal fistula and hemorrhoids.  Therefore, the RO correctly 
applied 38 C.F.R. § 4.25 when calculating the Veteran's combined 
disability rating at 60 percent.  

The Board can readily see why the Veteran's may be puzzled over 
the calculation of his combined rating.  The Combined Ratings 
Table is complicated by necessity, as it is intended to 
accurately assess the total degree of disability resulting from 
several distinct disabilities.  As a result, the computation of 
the combined disability rating does not operate by way of simply 
adding all separate disability percentages.  There is an 
important distinction between adding percentages together and 
combining percentages together using the ratings table.  The 
ratings table is employed to obtain an evaluation which reflects 
the "efficiency" of veterans, as being affected first by the 
most disabling condition followed by less disabling conditions in 
descending order.

As shown, the RO's calculation of the Veteran's combined 
schedular rating for all service-connected disabilities was 
proper, and he is not entitled to a higher combined schedular 
rating by operation of law.  Therefore, it is the law that is 
dispositive such that the claim is denied because of lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of 
anal fistula and hemorrhoids is denied.

The assigned combined disability evaluation of 70 percent is 
correct.  A higher combined evaluation in excess of 70 percent is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


